Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 14, 2011 by and among DYNAVOX SYSTEMS LLC, a Delaware limited
liability company (“Borrower”), DYNAVOX INTERMEDIATE LLC, a Delaware limited
liability company (“Holdings”), DynaVox Services Inc., a Delaware corporation
(“Services”), Blink-Twice LLC, a Delaware limited liability company
(“Blink-Twice”), Mayer-Johnson LLC, a Delaware limited liability company
(“Mayer-Johnson”), DynaVox International Holdings Inc., a Delaware corporation
(“International”), EYE RESPONSE TECHNOLOGIES, INC., a Virginia corporation
(“ERT”; Borrower, Holdings, Services, Blink-Twice, Mayer-Johnson, International
and ERT are collectively referred to herein as the “Credit Parties” and each
individually as a “Credit Party”), GE BUSINESS FINANCIAL SERVICES INC. (in its
individual capacity, “GE BFS”), as agent (in such capacity, together with its
successors and assigns in such capacity, “Agent”) for the several financial
institutions from time to time party to the Credit Agreement (collectively, the
“Lenders” and each individually a “Lender”), and for itself as a Lender, and
such Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Agent and the Lenders have entered into that certain Third
Amended and Restated Credit Agreement dated as of June 23, 2008 (as amended,
modified, restated or otherwise supplemented from time to time, the “Credit
Agreement”);

WHEREAS, Borrower has requested that Agent and the Required Lenders amend the
Credit Agreement in certain respects as set forth herein; and

WHEREAS, Agent and the Required Lenders are willing to make such amendments
subject to the terms, conditions and other provisions hereof.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

I. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement (as amended hereby).

II. Amendment. Subject to the conditions set forth below, and in reliance upon
the representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, the Credit Agreement is hereby amended as
follows:

(1) Section 5.4 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of each of clause (e) thereof, (ii) deleting the “.” at
the end of clause (f) thereof and substituting the phrase “; and” in lieu
thereof and (iii) adding a new clause (g) thereto to read as follows:

“(g) purchases by Ultimate Holdings of shares of equity interests in Ultimate
Holdings promptly after its receipt of such Restricted Distribution so long as
(i) before and after giving effect to any such dividend or distribution for such
purpose, no Event of Default shall have occurred and be continuing and (ii) such
purchases or payments after December 14, 2011 do not exceed $5,000,000 in the
aggregate.”



--------------------------------------------------------------------------------

(2) Exhibit B to the Credit Agreement is deleted in its entirety and Exhibit A
attached hereto is substituted in lieu thereof.

III. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:

(1) the execution and delivery of this Amendment by each of the Credit Parties,
Agent and the Required Lenders;

(2) all representations and warranties by any Credit Party contained herein or
in any other Financing Document shall be true and correct in all material
respects on and as of the date hereof or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date;
and

(3) before and after giving effect hereto, no Default or Event of Default under
the Credit Agreement shall have occurred and be continuing.

IV. Representations and Warranties. Each Credit Party, jointly and severally,
hereby represents and warrants to Agent and each Lender as follows:

(1) The execution, delivery and performance by each Credit Party of this
Amendment and each other document, agreement and instrument executed by such
Credit Party in connection herewith are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any governmental
body, agency or official except for actions or filings, the failure with respect
to which could not reasonably be expected to have a Material Adverse Effect, and
do not violate, conflict with or cause a breach or a default under any provision
of applicable law or regulation or of the Organizational Documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect;

(2) this Amendment and each other document, agreement and instrument executed by
such Credit Party in connection herewith constitutes a valid and binding
agreement or instrument of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, subject to the effects of
(i) insolvency, fraudulent conveyance, reorganization, moratorium and bankruptcy
or other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) any implied covenant of good faith and fair dealing; and

(3) no Default or Event of Default exists.

 

2



--------------------------------------------------------------------------------

V. No Waiver. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Financing Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, (a) Agent and Lenders reserve all rights, privileges and remedies
under the Financing Documents, and (b) the Credit Agreement and other Financing
Documents remain unmodified and in full force and effect.

VI. References. Any reference to the Credit Agreement contained in any document,
instrument or agreement executed in connection with the Credit Agreement,
including, without limitation, any Financing Document, shall be deemed to be a
reference to the Credit Agreement as modified by this Amendment. This Amendment
shall be deemed to be a Financing Document.

VII. Counterparts. This Amendment may be executed and delivered via facsimile or
other electronic transmission with the same force and effect as if an original
were executed and may be executed by one or more of the parties to this
Amendment and any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument.

VIII. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrower and each other Credit Party and their successors and
assigns and Agent and the Lenders and their successors and assigns.

IX. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

X. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

XI. Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby: (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Financing Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Financing
Document as security for or otherwise guaranteed the Obligations under or with
respect to the Financing Documents, ratifies and reaffirms such guarantee and
grant of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations. Each of the Credit
Parties hereby consents to this Amendment and acknowledges that each of the
Financing Documents remains in full force and effect and is hereby ratified and
reaffirmed. Except as specifically provided hereunder, the execution of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or the Lenders, constitute a waiver of any provision of any of the Financing
Documents or serve to effect a novation of the Obligations.

 

3



--------------------------------------------------------------------------------

– Remainder of Page Intentionally Blank; Signature Page Follows –

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

BORROWER: DYNAVOX SYSTEMS LLC By:   /s/ Edward L. Donnelly     Name:  

Edward L. Donnelly

    Title:   Chief Executive Officer

 

OTHER LOAN PARTIES: DYNAVOX INTERMEDIATE LLC By:   /s/ Edward L. Donnelly  
  Name:   Edward L. Donnelly     Title:   Chief Executive Officer

 

DYNAVOX SERVICES INC. By:   /s/ Edward L. Donnelly     Name:   Edward L.
Donnelly     Title:   Chief Executive Officer

 

BLINK-TWICE SYSTEMS LLC By:   /s/ Edward L. Donnelly     Name:  

Edward L. Donnelly

    Title:   Chief Executive Officer

 

EYE RESPONSE TECHNOLOGIES, INC. By:   /s/ Edward L. Donnelly     Name:  

Edward L. Donnelly

    Title:   Chief Executive Officer

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

MAYER-JOHNSON LLC By: DynaVox Systems LLC, its sole member     By:  

/s/ Edward L. Donnelly

  Name:   Edward L. Donnelly   Title:   Chief Executive Officer DYNAVOX
INTERNATIONAL HOLDINGS INC. By:  

/s/ Edward L. Donnelly

  Name:   Edward L. Donnelly   Title:   Chief Executive Officer

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

GE BUSINESS FINANCIAL SERVICES INC., as

Agent and a Lender

By:  

/s/ Keith Bird

      Name:   Keith Bird       Title:   Duly Authorized Signatory

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

TriState Capital Bank, as a Lender By:  

/s/ Anne M. Westbrook

  Name:   Anne M. Westbrook   Title:   Relationship Manager, VP

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

Bank of Montreal, as a Lender By:  

/s/ Andrew J. Pluta

  Name:   Andrew J. Pluta   Title:   Director

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

PNC Bank, N.A., as a Lender By:  

/s/ Brent R. Schweikle

  Name:   Brent R. Schweikle   Title:   Senior Vice President

Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

COMPLIANCE CERTIFICATE

DYNAVOX SYSTEMS LLC

DATE:                     ,         

This certificate is given by                     , a Responsible Officer of
DynaVox Systems LLC (“Borrower”), pursuant to Section 4.1(c) of that certain
Third Amended and Restated Credit Agreement dated as of June 23, 2008 among
Borrower, the Lenders from time to time party thereto and GE Business Financial
Services Inc. (formerly known as Merrill Lynch Business Financial Services
Inc.), as Agent for Lenders (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a) the financial statements delivered with this certificate in accordance with
Section 4.1(b) and/or 4.1(n) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Ultimate
Holdings and its direct and indirect Subsidiaries as of the dates of such
financial statements;

(b) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrower and the Subsidiaries during the
accounting period covered by such financial statements;

(c) such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrower has taken, is undertaking and proposes to take with respect
thereto; and

(d) to the extent that this Certificate is delivered with respect to the end of
a fiscal quarter of Borrower, Borrower is in compliance with the covenants
contained in Article VI of the Credit Agreement, as demonstrated by the
calculation of such covenants below, except as set forth in Schedule 1 hereto.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this                     day

of                     ,    .



--------------------------------------------------------------------------------

 

By:     Name:   Title                                             of Borrower



--------------------------------------------------------------------------------

CAPITAL EXPENDITURES

(SECTION 6.1)

 

Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:

   Amount capitalized during the Defined Period by Borrower and its Subsidiaries
as capital expenditures for property, plant, and equipment or similar fixed
asset accounts, including any such expenditures by way of acquisition of a
Person or by way of assumption of Debt or other obligations, to the extent
reflected as plant, property and equipment    $                          

 

 

  Plus:    deposits made in the Defined Period in connection with property,
plant, and equipment; less deposits of a prior period included above         

 

 

 

Less:

   Net Cash Proceeds of Asset Dispositions received during the Defined Period
which (i) Borrower or a Subsidiary is permitted to reinvest pursuant to the
terms of the Credit Agreement and (ii) are included in capital expenditures
above         

 

 

     Proceeds of Property Insurance Policies received during the Defined Period
which (i) Borrower or a Subsidiary is permitted to reinvest pursuant to the
terms of the Credit Agreement and (ii) are included in capital expenditures
above         

 

 

  Capital Expenditures    $           

 

 

 

Less:

   Portion of Capital Expenditures financed during the Defined Period under
Capital Leases or other Debt (Debt, for this purpose, does not include drawings
under the Revolving Loan Commitment)         

 

 

  Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(defined in Section 6.3 of the Compliance Certificate))    $           

 

 

 

Capital Expenditures (from above)

  

Permitted Capital Expenditures

   $                          

 

 

 

In Compliance

     Yes/No   



--------------------------------------------------------------------------------

EBITDA

 

EBITDA for the applicable measurement period (the “Defined Period”) is defined
as follows:

   Net income (or loss) for the Defined Period of Borrower and its Subsidiaries,
but excluding: (a) the income (or loss) of any Person (other than Subsidiaries
of Borrower) in which Borrower or any of its Subsidiaries has an ownership
interest unless received by Borrower or its Subsidiary in a cash distribution;
and (b) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary of Borrower or is merged into or consolidated with Borrower    $
                         

 

 

 

Plus:

   Any provision for (or less any benefit from) income and franchise taxes
included in the determination of net income for the Defined Period         

 

 

     Interest expense, net of interest income, deducted in the determination of
net income for the Defined Period         

 

 

     Amortization and depreciation deducted in the determination of net income
for the Defined Period         

 

 

     Losses (or less gains) from Asset Dispositions or sales of securities
included in the determination of net income for the Defined Period (excluding
sales, expenses or losses related to current assets)         

 

 

     Other non-cash losses (or less gains) included in the determination of net
income for the Defined Period and for which no cash outlay (or cash receipt) is
foreseeable         

 

 

     Expenses and fees included in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Operative Documents, but solely to the extent disclosed in writing to Agent
prior to the Third Restatement Effective Date         

 

 

     Extraordinary losses (or less gains) included in the determination of net
income during the Defined Period, net of related tax effects         

 

 

     Unusual or non-recurring losses, expenses, charges, severance costs,
signing costs, retention or completion bonuses, transition costs and relocation
costs; provided, that, the aggregate amount of such add-backs for any Defined
Period shall not exceed ten percent (10%) of EBITDA (without giving effect to
this add-back)         

 

 

             

 

 

 



--------------------------------------------------------------------------------

      Non-cash expenses resulting from the grant of stock and stock options and
other compensation to management personnel of Borrower or its Subsidiaries
pursuant to a written plan or agreement or the treatment of such options under
variable plan accounting for the Defined Period            

 

 

        Step-up in asset valuation as a result of purchase accounting applied
during the Defined Period in connection with any Permitted Acquisition         
  

 

 

        Payments under non-competition agreements (including, without
limitation, the Enkidu Non-Compete Agreements) for the Defined Period         
  

 

 

        Non-cash asset write-offs or impairment charges for the Defined Period
           

 

 

        Management fees to the Investors paid in cash during the Defined Period
to the extent permitted to be paid under Section 5.13 of the Credit Agreement
and to the extent deducted in the determination of net income for the Defined
Period            

 

 

        EBITDA, if any, of any Person acquired during the Defined Period
attributable to a Permitted Acquisition (including the portion thereof occurring
prior to such Permitted Acquisition) with such pro forma adjustments as are
reasonably acceptable to Agent based upon data presented to Agent to its
reasonable satisfaction            

 

 

        Non-recurring expenses and fees incurred during the Defined Period
attributable to a Permitted Acquisition to the extent such non-recurring
expenses and fees are disclosed in writing to Agent in reasonable detail      
     

 

 

        Non-recurring expenses and fees incurred during the Defined Period
attributable to the IPO and the redemption of the Third Restatement Subordinated
Debt with the proceeds of the IPO to the extent such non-recurring expenses and
fees are disclosed in writing to Agent in reasonable detail            

 

 

 

EBITDA for the Defined Period

   $              

 

 

 



--------------------------------------------------------------------------------

FIXED CHARGE COVERAGE RATIO

(SECTION 6.3)

 

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:    Fixed Charges: Cash interest expense
($            ), net of interest income ($            ) included in the
determination of net income of Borrower and its Subsidiaries for the Defined
Period (“Total Interest Expense”)    $           

 

 

 

Plus:

   Cash taxes paid during the Defined Period (“Cash Taxes”)         

 

 

     Scheduled payments of principal for the Defined Period with respect to all
Debt (including the portion of scheduled payments under Capital Leases allocable
to principal but excluding prepayments and excluding scheduled repayments of
Revolving Loans and other Debt subject to re-borrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (or equivalent loan commitment)) (“Payments of Principal”) (for the
sake of clarity, scheduled payments of principal with respect to the Term Loan
shall be equal to the amounts set forth in Section 2.6(b) of the Credit
Agreement with respect to the applicable Defined Period after giving effect to
any reduction thereof as a result of any optional or mandatory prepayments)   
     

 

 

     Restricted Distributions (other than (a) loans to officers and employees
permitted by Section 5.4(c) of the Credit Agreement and (b) distributions to
Holdings for the repurchase of equity interests or options therefor from
directors or employees permitted by Section 5.4(a) of the Credit Agreement) made
by Borrower in cash during the Defined Period         

 

 

     Management fees to the Investors paid in cash during the Defined Period to
the extent permitted to be paid under Section 5.13 of the Credit Agreement and
to the extent deducted in the determination of net income for the Defined Period
        

 

 

  Fixed Charges    $           

 

 

  Operating Cash Flow:    EBITDA for the Defined Period (calculated in the
manner required by the Compliance Certificate)    $                          

 

 

 

Less:

   Unfinanced Capital Expenditures for the Defined Period (calculated in the
manner required by the Compliance Certificate)         

 

 

    

Operating Cash Flow

   $           

 

 

    

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

     to 1.0      

Minimum Fixed Charge Coverage for the Defined Period

     to 1.0      

In Compliance

     Yes/No   



--------------------------------------------------------------------------------

NET SENIOR DEBT TO EBITDA RATIO

(Section 6.4)

 

Net Senior Debt:    Net Total Debt (calculated in the manner required by
Section 6.5 of the Compliance Certificate)    $                          

 

 

 

Less:

   The aggregate principal amount of the Third Restatement Subordinated Debt,
the Debt evidenced by the Enkidu Seller Note and any other subordinated debt
permitted under the Credit Agreement as of the last day of the Defined Period   
     

 

 

  Net Senior Debt    $           

 

 

  EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate)    $           

 

 

  Ratio of Net Senior Debt to EBITDA for the Defined Period      to 1.0   
Maximum Permitted Ratio of Net Senior Debt to EBITDA for the Defined Period     
to 1.0    In Compliance      Yes/No   



--------------------------------------------------------------------------------

NET TOTAL DEBT TO EBITDA RATIO

(SECTION 6.5)

 

Net Total Debt:    Average daily principal balance of the Revolving Loans for
the one month period ending on the last day of the applicable measurement period
(the “Defined Period”)    $                          

 

 

 

Plus:

   Outstanding principal balance of the Term Loan as of the last day of the
Defined Period         

 

 

     Outstanding principal balance of all other Debt of Borrower and its
Subsidiaries as of the last day of the Defined Period         

 

 

 

Less:

   Borrower’s cash and Cash Equivalents of up to $5,000,000 as indicated on
Borrower’s most recent balance sheet submitted pursuant to Section 4.1 of the
Credit Agreement         

 

 

  Net Total Debt    $           

 

 

  EBITDA for the Defined Period (calculated in the manner required by the
Compliance Certificate)    $           

 

 

  Ratio of Net Total Debt to EBITDA for the Defined Period      to 1.0   
Maximum Permitted Ratio of Net Total Debt to EBITDA for the Defined Period     
to 1.0    In Compliance      Yes/No   